NARICK, Senior Judge,
dissenting.
I respectfully dissent.
Although I agree that Claimant’s illness was related to a food infection, the Claimant has not met his burden that his illness was work-related. Dr. Coffey’s report was no help to the Claimant’s burden because the doctor concluded that the illness was not work-related. It is speculative as to Claimant’s source of food-related infection since the Claimant ingested food from various sources during relevant period. Further, it is presumptive to assume that the referee did not make credibility determinations relating to various reports and records of an outbreak of hepatitis. The referee specifically, in his finding of fact, stated:
9. Based on the evidence and testimony presented, the Referee finds that the Claimant did not suffer a work-related injury.